 


109 HR 4359 IH: To amend section 1111 of the Elementary and Secondary Education Act of 1965 regarding challenging academic content standards for physical education.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4359 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Wamp introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend section 1111 of the Elementary and Secondary Education Act of 1965 regarding challenging academic content standards for physical education. 
 
 
1.FindingsCongress makes the following findings: 
(1)Obesity-related diseases cost the United States economy more than $100,000,000,000 every year. 
(2)Almost half of young people aged 12 through 21, and more than a third of high school students, do not participate in vigorous physical activity on a regular basis. 
2.Physical educationSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(1)in paragraph (1)(C)— 
(A)by striking arts, and and inserting arts,; and 
(B)by striking science, and inserting science, and (beginning in the 2006–2007 school year) physical education,; and 
(2)in paragraph (3)— 
(A)in subparagraph (A)— 
(i)by striking and science and inserting science, and physical education; and 
(ii)by inserting before the period and no State shall be required to meet the requirements of this part relating to physical education assessments until the beginning of the 2008–2009 school year; and 
(B)in subparagraph (C)(v)— 
(i)in subclause (II)(cc), by inserting and after the semicolon; and 
(ii)by adding at the end the following: 
 
(III)beginning not later than school year 2008–2009, measure the proficiency of all students in physical education and be administered not less than 1 time during— 
(aa)grades 3 through 5; 
(bb)grades 6 through 9; and 
(cc)grades 10 through 12;. 
 
